DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments submitted 04-19-2022 are being considered by the examiner.
The amendment filed 04-19-2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “This miles per puddle rate may correspond to the inverse of the number of puddles observed by the autonomous vehicles of the fleet over a certain period of time or number of miles driven” [0065]; “ Once the miles per puddle fate falls below the one or more first threshold values but is still above the second threshold value, the server computing devices 410 may implement puddle driving policies as noted above. And, once the miles per puddle rate is above the first threshold value, the operation of the autonomous vehicles of the fleet may continue as normal or in other words, without the operating policies or by no longer implementing the operating policies” [0072];  and “(New) The method of claim 1, wherein the puddle rate is the inverse a number of puddles observed by the autonomous vehicles of the fleet over the number of miles driven by the autonomous vehicles of the fleet”, claim 21.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows: “(New) The method of claim 1, wherein the puddle rate is the inverse a number of puddles observed by the autonomous vehicles of the fleet over the number of miles driven by the autonomous vehicles of the fleet”, claim 21.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "…the puddle rate is the inverse a number of puddles…".  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “the puddle rate is the inverse a number of puddles observed by the autonomous vehicles of the fleet over the number of miles driven by the autonomous vehicles of the fleet”. The language as stated does not distinctly define what is meant by “the puddle rate is the inverse a number of puddles observed by the autonomous vehicles of the fleet over the number of miles driven by the autonomous vehicles of the fleet” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “the puddle rate is the inverse a number of puddles observed by the autonomous vehicles of the fleet over the number of miles driven by the autonomous vehicles of the fleet” will be interpreted as “puddles per mile, puddles per route, puddles per segment, puddle count, or puddle severity”.
Claims 18 and 20 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “mile per puddle rate”. The language as stated does not distinctly define what is meant by “mile per puddle rate” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “mile per puddle rate” will be interpreted as “puddles per mile, puddles per route, puddles per segment, puddle count, or puddle severity”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 15, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Day (US 20170067750 A1) in view of Koch (US 20140277902 A1) and Colijn (US 9733096 B2).

REGARDING CLAIM 1, Day discloses, determining, by the one or more server computing devices, a puddle rate based on an aggregation of the received reports (Day: [0040] ... For example, when the images captured from the camera show route segments with several potholes (puddles in waiting), or uneven texture (puddles in waiting) or debris, these images may be then used to generate a route/route segment score. Route/route segments with greater than a threshold number of potholes (number of puddles in waiting) may be given a low score, for example. In other examples, route/route segments with deep potholes (deep puddles in waiting) or open man/drain holes or stagnant water (puddle) may also generate a low route/route segment score (puddle rate and “a whole comprising several parts (see score comprising segments)”); [0052] a confidence and/or reliability score for the source of the input (e.g., based on historical data and/or user feedback from one or more users) (puddle rate confidence and “a whole comprising several parts (see score comprising segments)”); [FIG. 4(408)]; (also see at least [0043] (not quoted because of the amount of text))), wherein the puddle rate corresponds to a number of puddles observed by the autonomous vehicles of the fleet over a number of miles driven (Day: [0025] …a cloud-based server and/or collecting information for transmission to the cloud-based server…information gathered by vehicle systems/sensors, input devices (e.g., user interface 218), devices in communication with the in-vehicle computing system (e.g., a mobile device connected via a Bluetooth link), etc; [0040] ... For example, when the images captured from the camera show route segments with several potholes, or uneven texture or debris, these images may be then used to generate a route/route segment score. Route/route segments with greater than a threshold number of potholes may be given a low score, for example. In other examples, route/route segments with deep potholes or open man/drain holes or stagnant water may also generate a low route/route segment score; [0052] a confidence and/or reliability score for the source of the input (e.g., based on historical data and/or user feedback from one or more users) (number of miles).
Day does not explicitly disclose, autonomous vehicles of the fleet, determining, by the one or more server computing devices, an operating policy for the fleet based on the puddle rate; and sending, by the one or more server computing devices, to the autonomous vehicles of the fleet in order to implement the operating policy.
However, in the same field of endeavor, Koch discloses, [0034] “Likewise, the navigation capabilities of the in-vehicle devices 104 may be updated to take into account the road conditions and may notify drivers of roads that they may wish to avoid or of upcoming potholes so that drivers may know to potentially change lanes or slow down to avoid tire damage” for the benefit of avoiding vehicle damage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a routing method disclosed by Day to include operation instructions taught by Koch. One of ordinary skill in the art would have been motivated to make this modification in order to avoid vehicle damage.
Day in view of Koch do not explicitly disclose, autonomous vehicles of the fleet, (Currently Amended) A method for managing a fleet of autonomous vehicles that do not require a human driver, the method comprising: receiving, by one or more server computing devices, from a plurality of the autonomous vehicles of the fleet, reports identifying locations of detected puddles.
However, in the same field of endeavor, Colijn discloses, see [ABS] for A method for managing a fleet of autonomous vehicles that do not require a human driver; This information may be retrieved or otherwise accessed by a server computing device, such as one or more server computing devices 110, in order to perform some or all of the features described herein…(Col. 7, Ln. 65 - Col. 8, Ln. 2) (receiving, by one or more server computing devices); ...information gathered and provided in real time by autonomous vehicles (Col. 8, Ln. 15-16), and, ...vehicles 100A and 100B may be a part of a fleet of vehicles...(Col. 7, Ln. 2-3) (from a plurality of the autonomous vehicles of the fleet);...if there is some type of hazard at the destination location where the vehicle would drop off a user, the features described above may be used to provide a user with an alternative destination to drop off the user. Hazards may include pot holes, puddles, slippery ground, objects on top of the ground that would make for uneven footing, cracks in the pavement, uneven ground, high curbs, storm drains, broken glass, etc...(Col. 12, Ln. 45-52) (reports identifying locations of detected puddles), for the benefit of identified locations based on a plurality of factors related to the difficulty in a person reaching that given one of the identified locations from the set of one or more suggested locations is selected based upon the scoring of the identified locations (user ease of use, convenience, safety).
Regarding Applicant’s amended language solely recited in preamble recitation in claim 1, when reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. However, because the Applicant has amended the preamble to include the language “that do not require a human driver”, the examiner, in an attempt to further prosecution, has addressed it as if it were cited in the body of the claim.
See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a routing method disclosed by a modified Day to include an autonomous fleet environment taught by Colijn. One of ordinary skill in the art would have been motivated to make this modification in order to identify locations based on a plurality of factors related to the difficulty in a person reaching that given one of the identified locations from the set of one or more suggested locations is selected based upon the scoring of the identified locations (user ease of use and convenience).

REGARDING CLAIM 2, Day in view of Koch and Colijn remain as applied above to claim 1, and further, Day also discloses, receiving an addition report from a vehicle operated by a driver in a manual driving mode, and wherein the puddle rate is further based on the additional report (Day: [0043]).

REGARDING CLAIM 3, Day in view of Koch and Colijn remain as applied above to claim 1, and further, Koch also discloses, determining a no-go region where the autonomous vehicles of the fleet are not permitted to drive based on dimensions of one of the detected puddles; and sending, by the one or more server computing devices, the no-go region to the autonomous vehicles of the fleet in order to cause the autonomous vehicles of the fleet to avoid the no-go region (Koch: [0034]).

REGARDING CLAIM 15, Day in view of Koch and Colijn remain as applied above to claim 1, and further, Day also discloses, the puddle rate is determined further based on a window corresponding to the number of miles driven by the autonomous vehicles of the fleet (Day: [0013]; [0043]).

REGARDING CLAIM 17, Day in view of Koch and Colijn remain as applied above to claim 1, and further, Koch also discloses, the puddle rate is determined further based on a window corresponding to a fixed period of time (Koch: [0063] ...the energy of the spectral data obtained from the accelerometer or other sensor can be divided by the length of road link to develop a preliminary road health score. For instance...This score can then be normalized...the energy value for each sample block of data may be summed within the time that the road link was traversed by the vehicle. This total sum of energy may then be divided by the length of the road length and to result in an initial road health score. This value may be considered the road-health score or may be mapped onto another scale that is the road-health score, before or after normalization. As described above, normalized road health scores may be combined with other scores such as user ratings and/or time-domain scores to come up with an overall health rating for a road.).

REGARDING CLAIM 18, as best under stood, Day in view of Koch and Colijn remain as applied above to claim 1, and further, Koch also discloses, continuously updating the mile per puddle rate as new reports of detected puddles are received from the autonomous vehicles of the fleet (Koch: [0064] ...the road-health data is updated dynamically as road-health conditions change and as telematics data is received from a plurality of vehicles.).

REGARDING CLAIM 19, Day in view of Koch and Colijn remain as applied above to claim 1, and further, Day also discloses, determining the operating policy includes comparing the puddle rate to a threshold value (Day: [FIG. 4(408, 412)]; [FIG. 6(612, 614)]; [ABS]; [0040]).

REGARDING CLAIM 20, as best understood, Day in view of Koch and Colijn remain as applied above to claim 1, and further, Day also discloses, determining when the updated mile per puddle rate does not meet the threshold value (Day: [see figures 4 and 6 for segment score and thresholds]; [0040, 0043]); and when the updated mile per puddle rate is determined to not meet the threshold value, sending, by the one or more server computing devices, an instruction to one or more of the autonomous vehicles of the fleet in order to no longer implement the operating policy (Day: [figures 4 and 6 discloses a loop for determining updates, threshold values, and not implementing an operation if the threshold limits are not satisfied]).

REGARDING CLAIM 21, as best understood, Day in view of Koch and Colijn remain as applied above to claim 1, and further, Day also discloses, the puddle rate is the inverse a number of puddles observed by the autonomous vehicles of the fleet over the number of miles driven by the autonomous vehicles of the fleet (Day: [0013]; [0040]; [0052]; [FIG. 4(408)]; (also see at least [0043] (not quoted because of the amount of text))).

REGARDING CLAIM 22, Day in view of Koch and Colijn remain as applied above to claim 1, and further, Day also discloses, the operational policy includes grounding the autonomous vehicles of the fleet (Day: [0038]; [0043-0044]).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Day (US 20170067750 A1) in view of Koch (US 20140277902 A1) and Colijn (US 9733096 B2) as applied to claim 1 above, and further in view of Gdalyahu (US 20170336792 A1).

REGARDING CLAIM 4, Day in view of Koch and Colijn remain as applied above to claim 1, and further, Day in view of Koch and Colijn discloses recording puddles. Day in view of Koch do not explicitly disclose excluding puddles located in certain types of areas.
However, in the same field of endeavor, Gdalyahu discloses, [0085] ...an obstacle forward of the vehicle and exclude the identified obstacle from the free space region forward of the vehicle, for the benefit of reducing the sheer quantity of data (e.g., captured image data, map data, GPS data, sensor data, etc.) that an autonomous vehicle may need to analyze, access, and/or store that poses challenges that can in fact limit or even adversely affect autonomous navigation, and if an autonomous vehicle relies on traditional mapping technology to navigate, the sheer volume of data needed to store and update the map poses daunting challenges.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a routing method disclosed by a modified Day to include excluded areas taught by Gdalyahu. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the sheer quantity of data (e.g., captured image data, map data, GPS data, sensor data, etc.) that an autonomous vehicle may need to analyze, access, and/or store that poses challenges that can in fact limit or even adversely affect autonomous navigation, and if an autonomous vehicle relies on traditional mapping technology to navigate, the sheer volume of data needed to store and update the map poses daunting challenges.
Gdalyahu does not explicitly recite the intended use terminology, “exclude puddles”. However, Gdalyahu discloses excluding obstacles in specific regions, which reads on the limitations and informs a modified Day to exclude puddles.

REGARDING CLAIM 5, Day in view of Koch, Colijn, and Gdalyahu remain as applied above to claim 4, and further, Gdalyahu also discloses, the certain types of areas include speed dips in residential areas (Gdalyahu: [0088]; [0336]; [FIG. 69(6904)]).
Gdalyahu does not explicitly recite the intended use terminology, “speed dips in residential areas”. However, Gdalyahu discloses excluding irrelevant or less relevant objects based on classification criteria (design choice), and identifies a speedbump in [FIG. 69(6904)], which is capable of the intended use of excluding a speedbump from an obstacle/puddle/pothole map, for the benefit of reducing the sheer quantity of data (e.g., captured image data, map data, GPS data, sensor data, etc.) that an autonomous vehicle may need to analyze, access, and/or store that poses challenges that can in fact limit or even adversely affect autonomous navigation, and if an autonomous vehicle relies on traditional mapping technology to navigate, the sheer volume of data needed to store and update the map poses daunting challenges.

REGARDING CLAIM 6, Day in view of Koch, Colijn, and Gdalyahu remain as applied above to claim 4, and further, Gdalyahu also discloses, the certain types of areas include areas outside of driving lanes (Gdalyahu: [0085]; [0336]).

Claims 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Day (US 20170067750 A1) in view of Koch (US 20140277902 A1) and Colijn (US 9733096 B2) as applied to claim 1 above, and further in view of Spata (US 20170144669 A1).

REGARDING CLAIM 7, Day in view of Koch and Colijn remain as applied above to claim 1, and further, Day in view of Koch and Colijn do not explicitly disclose, incorporating the detected puddles into map information.
However, in the same field of endeavor, Spata discloses, [FIG. 1C] incorporating the detected puddles into map information can be observed; [0020] “As shown in FIG. 1C, analytics platform 115 may provide, to user device 120, information associated with the one or more potholes identified as being of the particular type. As shown, user device 120 may provide, for display to the user, the information associated with the one or more potholes identified as being of the particular type. For example, as shown, user device 120 may display a map view that includes icons (e.g., a set of markers) at locations corresponding to the one or more potholes”, for the benefit of identifying a pothole (a depression or a hollow in an area of a roadway surface) for avoidance or repair that may represent a hazard by the presence of water in a soil structure underlying the roadway and/or by traffic passing over the affected area.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a routing method disclosed by a modified Day to include incorporating the detected puddles into map taught by Spata. One of ordinary skill in the art would have been motivated to make this modification in order to identify a pothole (a depression or a hollow in an area of a roadway surface) for avoidance or repair that may represent a hazard by the presence of water in a soil structure underlying the roadway and/or by traffic passing over the affected area.

REGARDING CLAIM 8, Day in view of Koch, Colijn, and Spata remain as applied above to claim 7, and further, Koch also discloses, sending information about the detected puddles to ones of the autonomous vehicles of the fleet in order to cause the ones to update local versions of the map information at the ones (Koch: [0034]).

REGARDING CLAIM 13, Day in view of Koch, Colijn, and Spata remain as applied above to claim 7, and further, Day also discloses, monitoring locations of the autonomous vehicles of the fleet over time; determining, based on the monitoring, when a predetermined number of the autonomous vehicles of the fleet have passed one of the detected puddles in the map information without reporting a detected puddle; and when the predetermined number of the autonomous vehicles of the fleet have passed one of the detected puddles in the map information without reporting a detected puddle, removing the one of the detected puddles from the map information (Day: [0046]; [FIG. 4(408), and figure 5 (4(408) details).]).
Day does not explicitly recite the terminology “monitoring locations of the autonomous vehicles of the fleet over time; determining, based on the monitoring, when a predetermined number of the autonomous vehicles of the fleet have passed one of the detected puddles in the map information without reporting a detected puddle; and when the predetermined number of the autonomous vehicles of the fleet have passed one of the detected puddles in the map information without reporting a detected puddle, removing the one of the detected puddles from the map information.” However, Day discloses real-time crowdsourced data for rating a route/segment and the fluctuation (increase/decrease) of scoring based upon the fluctuation of observed data for a route/segment, which reads on the claimed element.

REGARDING CLAIM 14, Day in view of Koch, Colijn, and Spata remain as applied above to claim 13, and further, Koch also discloses, sending information about the removed one of the detected puddles to ones of the autonomous vehicles of the fleet in order to cause updates to local versions of the map information at the ones (Koch: [0064]).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Day (US 20170067750 A1) in view of Koch (US 20140277902 A1), Colijn (US 9733096 B2), and Spata (US 20170144669 A1) as applied to claims 7 and 8 above, and further in view of Tripathi (US 20150347478 A1).

REGARDING CLAIM 9, Day in view of Koch, Colijn, and Spata remain as applied above to claim 8, and further, Day in view of Koch, Colijn, and Spata do not explicitly disclose, receiving from a predetermined number of the autonomous vehicles of the fleet a report that one of the detected puddles of the local versions of the map information is no longer detected; and in response to receiving from the predetermined number of the autonomous vehicles of the fleet a report that the one of the detected puddles of the local versions of the map information is no longer detected, removing the one of the detected puddles from the map information.
However, in the same field of endeavor, Tripathi discloses, [0074] “Similarly, the number of various road event types in the ψR-tree may be subtracted…based on…(2) the number of deleted event instances for the selected road event type. For example, if a classifier in the received road event report may indicate that a specific number of potholes have been repaired in a given region, the frequency for the corresponding linked list entries of the event type ‘pothole’ may be decremented accordingly (i.e. the reports are declining/no longer detected). Further, if the frequency for a given node representing a road event type becomes zero (no longer detected) as a result of the decrement based on the received road event data, then that node may be deleted from the linked list of the road event type. For each type of road event, the quantification of the frequency of occurrence may be pre-defined (threshold/predetermined value) based on the application, as discussed above, for the benefit of updating records in a dynamic and ad hoc nature for current events to keep the commuters informed about these events (lighting conditions, road surface conditions, weather conditions, natural phenomena, human activities).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a routing method disclosed by a modified Day to include determining quality of the sensed road event data with respect to a predefined threshold, which when exceeded the road-event reporting system may re-capture or prompt to enter new samples for the sensed road event data; and removing irrelevant or sensitive data taught by Tripathi. One of ordinary skill in the art would have been motivated to make this modification in order to update records in a dynamic and ad hoc nature for current events to keep the commuters informed about these events (lighting conditions, road surface conditions, weather conditions, natural phenomena, human activities).
In this case, crowdsourcing and fleet sourcing are considered interchangeable terms.

REGARDING CLAIM 10, Day in view of Koch, Colijn,  Spata, and Tripathi remain as applied above to claim 9, and further, Tripathi also discloses, sending information about the removed one of the detected puddles to the ones in order to cause updates to the local versions of the map information at the ones (Tripathi: [0024]; [0086]).

REGARDING CLAIM 11, as best understood, Day in view of Koch, Colijn, and Spata remain as applied above to claim 7, and further, Day in view of Koch, Colijn, and Spata do not explicitly disclose, after a period of time, removing a detected puddle from the map information.
However, in the same field of endeavor, Tripathi discloses, [0024] Examples of these operations include, but are not limited to, (1) inferring a classification type (e.g., potholes, speed bumps, crowd protests, water logging, etc.) of the sensed road event data based on various known, related art, or later developed machine learning algorithms; (2) determining quality of the sensed road event data with respect to a predefined threshold, which when exceeded the road-event reporting system 106 may re-capture or prompt to enter new samples for the sensed road event data; and (3) removing irrelevant or sensitive data...; [0086] The overlaid maps and the user's current location may be updated continually or at regular intervals in small temporal durations, at the arrival of newer road events based on received new road event data, or at the time of user login, thereby in effect enabling a pseudo-real-time visualization of the road events, for the benefit of increasing driver safety by preventing sudden encounters with a pothole or a speed bump while driving which may lead to vehicle damage or even a fatal accident; the seriousness of this issue is exacerbated by poor lighting conditions (e.g., at night, during foggy conditions, etc.), and by difficult weather conditions (e.g., tropical rain storms, snow storms, snow accumulation, etc.). These types of conditions may make it more difficult for drivers to detect potholes, speed bumps, road maintenance work, or similar road events while driving.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a routing method disclosed by a modified Day to include determining quality of the sensed road event data with respect to a predefined threshold, which when exceeded the road-event reporting system may re-capture or prompt to enter new samples for the sensed road event data; and removing irrelevant or sensitive data taught by Tripathi. One of ordinary skill in the art would have been motivated to make this modification in order to increase driver safety by preventing sudden encounters with a pothole or a speed bump while driving which may lead to vehicle damage or even a fatal accident; the seriousness of this issue is exacerbated by poor lighting conditions (e.g., at night, during foggy conditions, etc.), and by difficult weather conditions (e.g., tropical rain storms, snow storms, snow accumulation, etc.). These types of conditions may make it more difficult for drivers to detect potholes, speed bumps, road maintenance work, or similar road events while driving.

REGARDING CLAIM 12, Day in view of Koch, Spata, and Tripathi remain as applied above to claim 11, and further, Tripathi also discloses, sending information about the removed detected puddle to ones of the autonomous vehicles of the fleet in order to cause updates to local versions of the map information at the ones (Tripathi: [0024]; [0086]).
In this case, fleet, crowdsourced, or subscriber are considered interchangeable terms.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Day (US 20170067750 A1) in view of Koch (US 20140277902 A1) and Colijn (US 9733096 B2) as applied to claim 1 above, and further in view of Tripathi (US 20150347478 A1).

REGARDING CLAIM 16, Day in view of Koch and Colijn remain as applied above to claim 1, and further, Day in view of Koch and Colijn do not explicitly disclose, the miles per puddle rate is determined further based on a window corresponding to a period of time since a last precipitation event.
However, in the same field of endeavor, Tripathi discloses, [0022] Embodiments may include a road event information device (RID) 102 configured to receive road event reports including multimodal data, e.g., image data, audio data, video data, biometric data, textual data, etc., pertaining to the road events. Examples of these road events include, but are not limited to, potholes, speed bumps, dysfunctional street lighting, construction work, road maintenance work, crowd protests, road accidents, water-logging, foggy conditions, rainfall, and snowfall. Further, the road event reports may include the multimodal data (i.e., road event data) related to multiple predefined parameters such as location, date, time, and a classifier for the road event. The classifier may represent a status or impact intensity of the road event, for the benefit of increasing driver safety by preventing sudden encounters with a pothole or a speed bump while driving which may lead to vehicle damage or even a fatal accident; the seriousness of this issue is exacerbated by poor lighting conditions (e.g., at night, during foggy conditions, etc.), and by difficult weather conditions (e.g., tropical rain storms, snow storms, snow accumulation, etc.). These types of conditions may make it more difficult for drivers to detect potholes, speed bumps, road maintenance work, or similar road events while driving.
Tripathi does not explicitly recite the terminology "the miles per puddle rate is determined further based on a window corresponding to a period of time since a last precipitation event". However, Tripathi discloses recording road information via RID pertaining to potholes, water-logging, and rainfall; and location, date, time, and a classifier which is capable of the intended use of creating a puddle count after a precipitation event.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a routing method disclosed by Day to include recording type and time of a road event taught by Tripathi. One of ordinary skill in the art would have been motivated to make this modification in order to increase driver safety by preventing sudden encounters with a pothole or a speed bump while driving which may lead to vehicle damage or even a fatal accident; the seriousness of this issue is exacerbated by poor lighting conditions (e.g., at night, during foggy conditions, etc.), and by difficult weather conditions (e.g., tropical rain storms, snow storms, snow accumulation, etc.). These types of conditions may make it more difficult for drivers to detect potholes, speed bumps, road maintenance work, or similar road events while driving.

Response to Arguments
Applicant’s arguments, see page 8, filed 04-19-2022, with respect to the rejection of claims of 1-17, and 19 under 35 USC §112(b),  have been fully considered and are persuasive.  The rejection of claims of 1-17, and 19 under 35 USC §112(b) has been withdrawn.

Applicant's arguments filed 04-19-2022 regarding rejections under 35 USC §103 have been fully considered but they are not persuasive.
The applicant has contended:
Regarding Claim 1, none of the references teach or suggest receiving reports:
by one or more server computing devices
Colijn (US 9733096 B2): This information may be retrieved or otherwise accessed by a server computing device, such as one or more server computing devices 110, in order to perform some or all of the features described herein…(Col. 7, Ln. 65 - Col. 8, Ln. 2);
identifying locations of detected puddles
Colijn (US 9733096 B2) if there is some type of hazard at the destination location where the vehicle would drop off a user, the features described above may be used to provide a user with an alternative destination to drop off the user. Hazards may include pot holes, puddles, slippery ground, objects on top of the ground that would make for uneven footing, cracks in the pavement, uneven ground, high curbs, storm drains, broken glass, etc...(Col. 12, Ln. 45-52) (reports identifying locations of detected puddles)
from a plurality of autonomous vehicles
Colijn (US 9733096 B2) information gathered and provided in real time by autonomous vehicles (Col. 8, Ln. 15-16), and, ...vehicles 100A and 100B may be a part of a fleet of vehicles...(Col. 7, Ln. 2-3) (from a plurality of the autonomous vehicles of the fleet)
and aggregating those reports to determine a miles per puddle as claimed
although “miles per puddle” is not understood by the examiner, the prior arts separately or as a whole discloses crowd-sourcing/fleet-sourcing road-health data, for reporting potholes (puddles in waiting) and puddles, updated dynamically, from the data provided by the crowd/fleet, and presenting, and updating, said data onto a map. Which, in and of itself, is a sum of all parts, or, aggregated. Further, Koch explicitly discloses pothole (puddle in waiting) per unit of distance, “[0062] For instance, normalization may be performed based on road link length. Intuitively, a road length that is 100 meters and has five potholes may be considered to have lower road health than a road link that is 1 kilometer with five potholes. The potholes per kilometer are much greater for the first road link than the second road link. Thus, in one embodiment, the road health module 134 can calculate the number of potholes detected divided by the length of the road link to normalize the road health score.” Which, is explicitly a representation of potholes (puddles in waiting) per unit of measurement. Further still, because each link, arm, segment, road, path, route, or any other synonym intrinsically has a length, the health score associated with each link, arm, segment, road, path, route, or any other synonym inherently has a length. Thus, the health ratings regarding puddles and potholes associated with a road or segment of a route disclosed by Day inherently has a unit of length married to it. This is understood by one of ordinary skill in the art. Thus, Day implicitly discloses puddles per unit of measurement.
Because the prior art references of Day (US 20170067750 A1), Koch (US 20140277902 A1), and Colijn (US 9733096 B2) discloses that which is claimed, the examiner respectfully maintains the rejection of claim 1 under 35 USC §103.

Applicant notes that while the Office Action at page 4 explains that Day discloses an in-vehicle system for “collecting information to transmission to [a] cloud-based server”, Day does not actually disclose providing information about routes or route segments with stagnant water to such a cloud-based server which are aggregated from reports received from a plurality of autonomous vehicles of a fleet as claimed in order to determine a “puddle rate corresponds to a number of puddles observed by the autonomous vehicles of the fleet over a number of miles driven by the autonomous vehicles of the fleet.” In fact, nothing in Day teaches or suggests anything related to autonomous vehicles or even uses the word autonomous. Rather, the Office Action fails to address such features in claim 1.
Addressed (supra).

Regarding the rejection of original claim 1, the Examiner argues that paragraphs [0013], reference numeral 408 of Day’s Fig.4 as well as paragraphs [0040] and [0043] teach a “puddle rate.” Applicant respectfully disagrees. As described, Day teaches scoring individual road segments nut not rate at which puddles are observed along miles driven by a fleet of autonomous vehicles. As such, Day focuses on assisting drivers in avoiding certain route segments rather than setting an operational policy for an entire fleet of autonomous vehicles. In fact, the Office Action acknowledges that “Day does not explicitly disclose, determining, by the one or more server computing devices, an operating policy for the fleet based on the puddle rate.”
Addressed (supra).

To address this deficiency in Day, the Office Action relies on Koch. Applicant respectfully submits that the features of “road-health data” are distinct from “puddle rate corresponds to a number of puddles observed by the autonomous vehicles of the fleet over a number of miles driven by the autonomous vehicles of the fleet.” Nothing in Koch teaches or suggests any rate relating to road-health data let alone one based on “a number of puddles observed by the autonomous vehicles of the fleet over a number of miles driven by the autonomous vehicles of the fleet.” In fact, the Office Action does not even explain how such “road-health data” could be compared to a “puddle rate” as claimed in original claim 1. As such, Applicant respectfully submits that Koch cannot teach or suggest determining an operating policy for the fleet based on a puddle rate as claimed.
Addressed (supra).

The Office Action also argues that “Koch discloses, [0034] ‘navigation capabilities of in- vehicle devices 104 may be updated to take into account the road conditions and may notify drivers of roads that they may wish to avoid ...’ for the benefit of avoiding vehicle damage.” Even assuming, for the sake of argument that this were true, Applicant respectfully submits that nothing in Koch teaches or suggests anything related to or implementing an operational policy for a fleet of autonomous vehicles which do not require a human driver as claimed let alone one based on a “puddle rate” as claimed.
None of the other references taken alone or in any combination with Day or Koch or any other cited reference teaches or suggests all of the features of claim 1. Accordingly, Applicant respectfully requests that the rejection of claim 1 be withdrawn. As claims 2-20 depend from claim 1, Applicant requests that the rejections of these claims also be withdrawn.
Addressed (supra).

Regarding Claim 9, Applicant respectfully submits that the rejection of claim 9 does not appear to address these features. There is no comparison of any features of Tripathi to:
“a predetermined number of the autonomous vehicles of the fleet”
“receiving from a predetermined number of the autonomous vehicles of the fleet report that one of the detected puddles of the local versions of the map information is no longer detected.”
Without such, Applicant has been unable to identify corresponding features in Tripathi (though Applicant submits that such features do not exist), and therefore, Applicant has not been provided with a full and fair opportunity to respond to this rejection…Applicant requests that the rejections of claim 9 as well as its dependent claim, claim 10, also be withdrawn.
Claim 9 analysis:
Regarding claim 9, Day in view of Koch, Colijn, and Spata discloses, receiving from the autonomous vehicles of the fleet a report detecting puddles. Day in view of Koch, Colijn, and Spata do not explicitly disclose, receiving, from a predetermined number of the autonomous vehicles of the fleet, a report that one of the detected puddles of the local versions of the map information is no longer detected; and in response to receiving from the predetermined number of the autonomous vehicles of the fleet a report that the one of the detected puddles of the local versions of the map information is no longer detected, removing the one of the detected puddles from the map information. To cure the deficiency of removing map data/nodes (because that is the function being performed, and the only limitations not addressed by the prior art of record) upon receiving a threshold of contradictory data or a decline in data confirming via crowdsourcing, the examiner is relying upon the prior art of Tripathi (US 20150347478 A1), Tripathi discloses:
[0074] Similarly, the number of various road event types in the ψR-tree may be subtracted…based on…(2) the number of deleted event instances for the selected road event type. For example, if a classifier in the received road event report may indicate that a specific number of potholes have been repaired in a given region, the frequency for the corresponding linked list entries of the event type ‘pothole’ may be decremented accordingly (i.e. the reports are declining/no longer detected). Further, if the frequency for a given node representing a road event type becomes zero (no longer detected) as a result of the decrement based on the received road event data, then that node may be deleted from the linked list of the road event type. For each type of road event, the quantification of the frequency of occurrence may be pre-defined (threshold/predetermined value) based on the application, as discussed above.

Applicant further notes that the Office Action makes several unsupported claims about certain features of the cited art. For instance, the Office Action argues that “crowdsourcing” and “fleet sourcing” are considered analogous teachings at page 16 of the Office Action. Applicant respectfully submits that there is no basis for such facts in the record, and moreover, Applicant’s claims do not use such language. Applicant further submits that these terms cannot be used interchangeably. Should the Office Action be comparing such features from different references, each such instance each such reference should be considered in view of its disclosure. Moreover, should the Examiner be taking Official Notice of such facts, Accordingly, should the Examiner continue to take Official Notice of some aspect of features of the cited art, and base a rejection on facts within his personal knowledge in the rejection, Applicant respectfully requests that, pursuant to USPTO guidelines, the Examiner provide his knowledge as specifically as possible and support his conclusion by way of an affidavit or cite specific references in support of her contentions. (See M.P.E.P. § 2144.03(C)) Only in this manner can the record be fully developed, and provide Applicant a full and fair opportunity to dispute the assertions made the in the rejection. Thus, for at least this additional reason, Applicant requests that the rejections of claim 9 as well as its dependent claim, claim 10, also be withdrawn.
The applicant has contended that the applicant does not understand the parallels, interchangeable nature, or natural relationship between procuring information using a fleet of vehicles and crowd sourcing. Examples of persons having ordinary skill in the art explicitly stating using a fleet to crowdsource data can be observed in Giurgiu (US 20190051153 A1) “UPDATING MAPS AND ROAD STATUS” and Kubertschak (US 20200386572 A1) “UPDATING AN ELECTRONIC MAP”. If, upon reading the cited prior art references of Giurgiu and Kubertschak, which contains an explicit recitation of vehicles of a fleet deployed for the intended use of updating nodes of a map via a crowdsourcing method, the applicant still does not understand the parallels, interchangeable nature, or natural relationship of procuring information using a fleet of vehicles and crowdsourcing, or, that procuring information using a fleet of vehicles is in and of itself crowdsourcing, the examiner will provide additional prior art reading material.

Regarding Claim 12, Applicant believes that the Examiner is referring to Tripathi, but the Office Action references Day. Applicant requests that the rejection of claim 12 therefore be clarified in the next office action.
Addressed (supra).

Applicant further notes that the Office Action makes several claims about certain features of the cited art. As another instance, the Office Action argues that “fleet”, “crowdsourced” and “subscriber” are considered analogous teachings at page 19 of the Office Action. Applicant respectfully submits that there is no basis for such facts in the record, and moreover, Applicant’s claims do not use such language. Applicant further submits that these terms cannot be used interchangeably. Should the Office Action be comparing such features from different references, each such instance each such reference should be considered in view of its disclosure.
Addressed (supra).
Additionally, in the context of the prior art, the subscriber is part of the crowd-sourced data. Therefore, when referencing “subscribers”, the prior art is implicitly referencing “crowdsourcing”. For the relationship between gathering data via a fleet of vehicles and crowdsourcing, please see reading material cited above (Giurgiu and Kubertschak).

Moreover, should the Examiner be taking Official Notice of such facts, Accordingly, should the Examiner continue to take Official Notice of some aspect of an ICP algorithm, and base a rejection on facts within his personal knowledge in the rejection, Applicant respectfully requests that, pursuant to USPTO guidelines, the Examiner provide his knowledge as specifically as possible and support his conclusion by way of an affidavit or cite specific references in support of her contentions. (See M.P.E.P. § 2144.03(C)). Only in this manner can the record be fully developed, and provide Applicant a full and fair opportunity to dispute the assertions made the in the rejection. Thus, for at least this additional reason, Applicant requests that the rejection of claim 12 should be withdrawn.
From the examiners understanding, an ICP (iterative closest point) algorithm is used for image processing in robotics (can be applied to land, marine, and aerial vehicles). In the case of the instant application the examiner has not found a reference to such algorithm in the claims or specification, nor has the examiner cited such algorithm in prior art. Arguments regarding an ICP algorithm don’t appear applicable for the current office action.

Regarding the rejection of claim 17, the rejection of claim 17 does not actually address the “window of time” features. Rather, the Office Action simply compares “displacement” to “time”. However, in reviewing Day, there is no disclosure of scoring a route/segment (as used in the rejection of claim 1) on the basis of a window of time as claimed. Moreover, Applicant respectfully submits that there is no basis for “displacement” as used in Day to be equated to “time”. Applicant further submits that these terms cannot be used interchangeably. Should the Office Action be comparing such features from different references, each such instance each such reference should be considered in view of its disclosure.
The applicant has contended that there is no natural relationship between displacement and time. The examiner respectfully disagrees. It is the examiners assertion that one of ordinary skill in the art is informed of the relationship between displacement, rate of travel, and time. Because velocity is measured over time and displacement is measured by velocity and time, it is the examiners assertion that displacement has a natural relationship with time (without ‘t’, nothing moves). If an object travels from A to B, that displacement from A to B is associated with a window of time. Be-that-as-it-may, to further prosecution the examiner has applied the prior art reference of Koch for an explicit recitation of “window of time”. See claim 17 (supra).

Moreover, should the Examiner be taking Official Notice of such facts, Accordingly, should the Examiner continue to take Official Notice of some aspect of an ICP algorithm, and base a rejection on facts within his personal knowledge in the rejection, Applicant respectfully requests that, pursuant to USPTO guidelines, the Examiner provide his knowledge as specifically as possible and support his conclusion by way of an affidavit or cite specific references in support of her contentions. (See M.P.E.P. § 2144.03(C)). Only in this manner can the record be fully developed, and provide Applicant a full and fair opportunity to dispute the assertions made the in the rejection. Thus, for at least this additional reason, Applicant requests that the rejection of claim 17 should be withdrawn.
From the examiners understanding, an ICP (iterative closest point) algorithm is used for image processing in robotics (can be applied to land, marine, and aerial vehicles). In the case of the instant application the examiner has not found a reference to such algorithm in the claims or specification, nor has the examiner cited such algorithm. Arguments regarding an ICP algorithm don’t appear applicable for the current office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kubertschak (US 20200386572 A1) “UPDATING AN ELECTRONIC MAP”
Giurgiu (US 20190051153 A1) “UPDATING MAPS AND ROAD STATUS”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663